  Case 7:19-cr-00600 Document 27 Filed on 05/28/19 in TXSD Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            MCALLEN DIVISION


 UNITED STATES OF AMERICA                          §
                                                   §
                                                   §   7:19-CR-00600-01
 V.                                                §
                                                   §
 GERARDO TAFOLLA                                   §


             UNOPPOSED MOTION FOR LEAVE TO FILE LATE
         OBJECTIONS TO PRESENTENCE INVESTIGATION REPORT


TO THE HONORABLE JUDGE OF SAID COURT:

                                             I.
       The undersigned counsel represents Defendant, GERARDO TAFOLLA on the

above matter.

                                             II.
       The undersigned counsel, requests leave of the Court to file late objections to the

Presentence Investigation Report.

                                            III.
       The Presentence Investigation Report was electronically received on May 13,

2019. However, since undersigned counsel had a death in the family on April, 2019, a lot

of her cases were reset for May; hence she has had a hectic schedule trying to catch up

from all the cases that were reset. In addition, to her regular case load in State Court,

Counsel is also working on two court appointed federal cases and another federal case in

which she just recently was retained, United States of America vs. Juan Alberto

Villalobos; 7:18-CR-0960-01, in said case the evidence is extensive and said evidence

needs to be reviewed and is set for court on Tuesday May 30, 2019. In addition,




United States vs. Karin Lizett Juarez/ Criminal No. 7: 18-CR-01886-001                  1
  Case 7:19-cr-00600 Document 27 Filed on 05/28/19 in TXSD Page 2 of 4




undersigned counsel was out sick one and ½ days last week and had to go to the doctor on

Monday 20, 2019.

                                               IV.
        Counsel needs more time to respond to and effectively represent the Defendant

regarding these objections to Defendant, GERARDO TAFOLLA’s presentence report.



                                             V.
        For these reasons, the undersigned counsel respectfully requests additional time
to file defendant’s objections to the presentence report. Objections to the Pre-trial Report

are due on May 28, 2019. Undersigned counsel requests a four-day extension. Counsel

request that this honorable court extent the filing deadline to Friday, May 31, 2019.



                                             VI.
       The undersigned counsel conferred with the office of Assistant U.S. Attorney,

Roberto Lopez, Jr. and he is not opposed to this motion.

       WHEREFORE PREMISES CONSIDERED, the undersigned counsel requests

that this motion be granted and for all other relief she may be entitled to.

                                       Respectfully submitted,

                                       Law Office of Alma R. Garza, P.C.
                                       320 W. McIntyre, Ste. 3
                                       Edinburg, Texas 78542
                                       Tel. (956) 383-8131
                                       Fax. (956) 383-6603

                                       BY:_/s/__Alma R. Garza_______
                                        Alma R. Garza
                                        SBN: 07727900
                                        ID Number267427
                                        ATTORNEY FOR DEFENDANT



United States vs. Gerardo Tafolla / Criminal No. 7:19-CR-00600-001                         2
  Case 7:19-cr-00600 Document 27 Filed on 05/28/19 in TXSD Page 3 of 4




                            CERTIFICATE OF SERVICE


         I hereby certify that on May 28, 2019 a copy of the foregoing motion of the

defendant GERARDO TAFOLLA was served upon the following persons pursuant to the

rules:




Roberto Lopez, Jr.
U.S. Attorney
1701 W. Bus. Hwy. 83, Suite 405
McAllen, Texas 78501


                                             /s/__Alma R. Garza__
                                             Alma R. Garza




                         CERTIFICATE OF CONFERENCE

         I, ALMA R. GARZA, hereby certify that I conferred with the office of the

Honorable Roberto Lopez, Jr., Assistant U.S. Attorney regarding Defendant, GERARDO

TAFOLLA’S motion and he is unopposed.


                                             /s/ Alma R. Garza______
                                             Alma R. Garza




United States vs. Gerardo Tafolla / Criminal No. 7:19-CR-00600-001                 3
  Case 7:19-cr-00600 Document 27 Filed on 05/28/19 in TXSD Page 4 of 4



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            MCALLEN DIVISION



 UNITED STATES OF AMERICA                         §
                                                  §
                                                  §    7:19-CR-00600-001
 V.                                               §
                                                  §
 GERARDO TAFOLLA                                  §



                                       ORDER

       The Court having considered the UNOPPOSED MOTION FOR LEAVE TO

FILE LATE OBJECTIONS TO PRESENTENCE INVESTIGATION REPORT, of

the defendant, GERARDO TAFOLLA, on the above styled and numbered cause, is of

the opinion that same should be and is herein:

       GRANTED        ____________      and      extended   until    the   _______   day of

__________________, 2019 or;

       DENIED         _______________

       SO ORDERED this the _____ day of _____________, 2019.




                                              _________________________________
                                              UNITED STATES DISTRICT JUDGE




United States vs. Gerardo Tafolla / Criminal No. 7:19-CR-00600-001                        4
